El Juez Asociado Señor Texidor
emitió la opinión del tribunal.
Ante la Corte de Distrito de San Juan, P. R., presentó Rafael B. Brugneras una “demanda contra Juan Pedrosa, en reclamación de daños y perjuicios como consecuencia de un atropello ocasionado por el automóvil del demandado. La demanda fue radicada en 7 de diciembre de 1923. De la transcripción no aparece qué ocurrió en corte con esa de-manda; y sí la copia de una enmendada, que se radicó en 25 de febrero de 1927. A esta segunda demanda se opuso una. moción' para eliminar toda la alegación; y en ella se sostuvo que en el mes de agosto de 1925 la Corte de Distrito de San Juan babía resuelto una excepción previa a la de-manda original basada en falta de hechos suficientes para constituir causa de acción, declarándola con lugar, y conce-diendo al demandante diez días para enmendar la demanda; íérmino que el demandante no utilizó; y ahora después de diez y ocho meses de dictada la resolución, presenta la demanda enmendada. El demandante se opuso a esta peti-*908eión basándose en qne el demandado no había pedido qne se dictara sentencia, y en qne la corte tenía facultad para admitir la demanda enmendada. T la corte dictó resolnción, con fecha 26 de septiembre de 1928 declarando con Ingar la moción del demandado y ordenando se eliminara la demanda enmendada. Contra esta resolnción se ha interpuesto el presente recurso.
El apelante presentó una especie de alegato en el qne se copia la demanda, y se hace mérito de la moción de elimi-nación y se hacen tres señalamientos de error, sin argumentar ninguno de ellos. Esto no es,un alegato, de acuerdo con las' reglas y la jurisprudencia.
El apelado presentó su alegato. Y el apelante entonces presentó un nuevo alegato, en el que intenta dist utir o argumentar, sin orden alguno, sus señalamientos de error. El apelado, aparte do su oposición en el fondo, nos lia pedido la eliminación del segundo alegato. Y esa petición es razonable y justa, porque ese segundo alegato ha sido presentado sin otra autoridad que la del mismo apelante, que ni ha pedido permiso para ello: y es tan defectuoso como el. primero.„
Se trata de un caso de enmienda a la demanda. La corte fijó un término para ello, y el demandante no lo utilizó, y al cabo de diez y ocho meses vino a presentar la enmienda. La corte ordenó la eliminación, y en ello no abusó de su discreción.

Se ordena la eliminación del segundo alegato; y se uonfirma la resolución apelada.